Title: To George Washington from Colonel Elias Dayton, 6 April 1780
From: Dayton, Elias
To: Washington, George


          
            Sir
            Elizabeth Town [N.J.] April 6th 1780
          
          I have just now received certain intellgence of the sailing of the brittish fleet out at Sandy hook yesterday morning, they consisted of ten ships and seven brigs, the troops that my informent knew to be on board were the 42 Regt one Battallion of the guards the Anspeck Regmt Lord Raudens Brigade and Simcoes foot but their is not Any Horse gone on board, they are convoyed by the Rainbow, the Delight, & the Swift Brig and they expect to be met with at sea by the Gallettea & Thames frigates who left N. York last week with the Packet which they were to convoy clear of this co[a]st—My informent seems positive the troops sailed are bound to charles Town as he says he is positive Sir Henry Clintons heavy baggage is all gone in the fleet.
          
          Five thousand men it is said in new york are now under marching orders, but their destination uncertain.
          It was last week asked a person (I can rely upon) in new york, if west point Fort could not be surprised by fifty row boats with men passing the chain in the night. It is generally said in new york that only about 2000 troops have gone in the fleet, but I hope very soon to be Able to give your Excellency a more particular account. I am your Excellencys Most Obedient Hmbl. Servant
          
            Elias Dayton
          
        